Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is the Filev publication wherein it discloses a method of controlling an autonomous vehicle (see Figs. 1 – 5B, ¶0008 - ¶0009.  In particular, see Figs. 1, and 5A.  See ¶0008 - ¶0009), comprising:
identifying, via a processor of the autonomous vehicle (see ¶0015, ¶0018, ¶0032, and ¶0089), vehicles that are within a threshold distance of the autonomous vehicle (see ¶0055, ¶0058 - ¶0059, and ¶0078.  In particular, see ¶0055 and ¶0058.) 
Therefore, Tirone’s publication is introduced to combine with Filev to cure the gaps that Filev has in disclosing the claimed invention.
Filev’s work is analogous with the claimed invention in that it relates to assessing the behavior of autonomous vehicles in a platooning group. Tirone’s work is analogous with the claimed invention in that it relates to assessing the autonomous modes of autonomous vehicles.
In Tirone’s work, he presents an insurance assessment system for autonomous vehicles wherein insurance claims are handled, underwritten, and risk assessments performed in autonomous vehicle applications utilizing determination of levels of autonomy of the vehicles involved. 
Tirone further teaches determining an autonomous capability metric of each of the identified vehicles.  (See Figs. Figs. 1 - 2, 8 - 13, ¶0025, ¶0039, ¶0068, and ¶0070.  In particular, see Fig. 9 ~ 900 / 902.  See ¶0068 and ¶0070.)
While Filev substantially discusses adjusting the driving parameter of the autonomous vehicle (see Figs. 1 - 5B, ¶0023 - ¶0030, and Abstract.  In particular, see Fig. 1, Fig. 5A ~ 540.  See ¶0023), Tirone provides more clarification regarding adjusting the driving parameter of the autonomous vehicle, based on the determined autonomous capability metric of each identified vehicle.  (See Figs. 1 - 2, 8 - 13, ¶0025 - ¶0029, ¶0031 - ¶0039, ¶0068, and ¶0070.  In particular, see Fig. 2. See Fig. 9 ~ 900 / 902.  See also ¶0027, ¶0068, and ¶0070.)
However, the prior art does not teach, or suggest every element of independent claims 1, 16, and 27 - 28. As such, a person skilled in the art would not modify Filev in view of Tirone, or any other combination thereof, to provide the method for determining dynamically, via a processor of the autonomous vehicle, a threshold distance appropriate for current conditions;
Identifying, via the processor of the autonomous vehicle, vehicles that are within the dynamically determined threshold distance of the autonomous vehicle.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for determining dynamically, via a processor of the autonomous vehicle, a threshold distance appropriate for current conditions;
Identifying, via the processor of the autonomous vehicle, vehicles that are within the dynamically determined threshold distance of the autonomous vehicle.

In particular, the prior art is silent in teaching, or suggesting a method wherein the autonomous vehicle determines autonomy level of each of the other autonomous vehicles within a dynamically changing threshold distance of the autonomous vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661